Detailed Action
Notice of Pre-AIA  or AIA  Status
This correspondence is in response to Applicant’s Reply filed on November 11, 2022. Claim 9 has been cancelled. Claims 1- 8, and 10-20 are currently pending and have been considered by Examiner. THIS ACTION HAS BEEN MADE FINAL.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 05/27/2021. It is noted, however, that applicant has not filed a certified copy of the AU2021102895 application as required by 37 CFR 1.55.

Claim Objections
Claims 1, and 3 are objected to because of the following informalities:  
In claim 1, line 5, “the back face” should read “the rear face”.
In claim 3, line 3, “wireless charge gripping elements” should read “wireless charger gripping elements”.
  Appropriate correction is required.
Specification
The use of the term “iPphone” and “Magsafe”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the spacing between the front face and the back face enables charging of the tablet shaped device” in line 5. The recited “spacing” is indefinite, as there is no disclosure as to what spacing, i.e. what distance or range of distances, would enable charging of the tablet shaped device by the power transmitter when mounted as in claim 1. As such the metes and bounds of the claim is unclear. For the purpose of examination, the examiner assumes the spacing simply requires a spacing between the front and rear faces. 
Claim 2 is rejected for being dependent on claim 1.
Claim 3 is rejected for being dependent on claim 2.
Claim 4 the scope of the claim is unclear. In line 1 of claim 4 recites the limitation “a bracket defined by claim 2 wherein the through hole is encircle by a plurality of magnets”. The through hole is introduced in claim 3 not claim 2. Currently as written the claim is unclear. For the purpose of examination, it was assumed that claim 4 is dependent on claim 3.
Claim 5 is rejected for being dependent on claim 4.
Claim 6 is rejected for being dependent on claim 5.
Claim 7 is rejected for being dependent on claim 2.
Claim 8 is rejected for being dependent on claim 1.
Claim 10 is rejected for being dependent on claim 1.
Claim 11 is rejected for being dependent on claim 10.
Claim 12 is rejected for being dependent on claim 10.
Claim 13 is rejected for being dependent on claim 1.
Claim 14 is rejected for being dependent on claim 13.
Claim 15 is rejected for being dependent on claim 14.
Claim 16 is rejected for being dependent on claim 13.
Claim 17 is rejected for being dependent on claim 13.
Claim 18 is rejected for being dependent on claim 17.
Claim 19 is rejected for being dependent on claim 18.
Claim 20 is rejected for being dependent on claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 6, 8, 10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwasniewski (US 20190195417 A1) in view of Bober et al (US 20220329113 A1).
As to claim 1 Kwasniewski teaches a bracket for mounting a tablet shaped device (Fig. 1A & Fig. 14), the bracket comprising: a first arm (13 see Annotated Fig. 1B below) having a front face for removably mounting the tablet shaped device thereto; a second arm (14 see Annotated Fig. 1B below) for mounting to a supporting structure (Windscreen, dashboard… see paragraph 0037), wherein the first arm (13 see Annotated Fig. 1B below) and the second arm (14 see Annotated Fig. 1B below) are pivotally attached (hinge 25 pivotally attaches arms 13 and 14, see Annotated Fig. 1B below, paragraph 0026).
Kwasniewski fails to disclose the first arm having a rear face configured to removably mount a power transmitter of a wireless charger thereto, wherein the spacing between the front face and the back face enables charging of the tablet shaped device when so mounted by the power transmitter when so mounted;
In the field of mobile furniture panels Bober teaches a cover (701 see Fig. 41) comprising a rear face (E1 see Fig. 40) and a wireless charger receiving socket (602 see Fig. 40) configured to removably mount an electromagnetic  power transmitter of a wireless charger (601 see Annotated Fig. 40 below) thereto, wherein the spacing between the front face (E2 see Annotated Fig. 41 below) and the back face (E1 see Annotated Fig. 40) enables charging of the tablet shaped device when so mounted by the electromagnetic power transmitter (601 see Annotated Fig. 40 below) when so mounted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwasniewski to incorporate the teachings of Bober and modified the first arm (13 see Annotated Fig. 1B below of Kwasniewski) with a rear face comprising a wireless charger receiving socket (602 see Fig. 40 of Bober) configured to removably mount an electromagnetic power transmitter of a wireless charger (601 see Annotated Fig. 40 below of Bober) thereto, wherein the spacing between the front face and the back face enables charging of the tablet shaped device when so mounted by the electromagnetic power transmitter (601 see Annotated Fig. 40 below of Bober)  when so mounted.
The advantage of this modification is to eliminate the need for the user to repeatedly unplug and plug a wired power supply to the tablet device when the device is supported by the bracket. Allowing the user to place the tablet on the bracket and have the bracket charge the device while being used in a held position provides efficiency to the overall bracket. 

    PNG
    media_image1.png
    333
    609
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    399
    media_image2.png
    Greyscale

As to claim 2 the combination of Kwasniewski and Bober, teaches a bracket defined by claim 1 comprising a hinge (25 see Annotated Fig. 1B below) pivotally coupling the modified first arm (13 see Annotated Fig. 1B below) and the second arm (14 see Annotated Fig. 1B below).
As to Claim 3, the combination of Kwasniewski and Bober teaches a bracket defined by claim 2 wherein the first arm face defines a power transmitter receiving socket defining a through hole encircled by a plurality of wireless charge gripping elements.
In regards to the gripping elements, Bober discloses elastic latches gripping elements located on the outer diameter of the locking mechanism (601 see Annotated Fig. 40) to secure the wireless charger to the bore (602 see Annotated Fig. 40 below) of the panel (701 see Annotated Fig. 41 below). To activate the gripping elements the locking member is twisted in a predetermined direction causing the gripping elements to expand in the bore (602 see Annotated Fig. 40 below) increasing the diameter of the gripping element to create a tight fight between the locking mechanism (601 see Annotated Fig. 40) and the bore (602 see Annotated Fig. 40 below) of the panel (701 see Annotated Fig. 41 below).	
As to claim 5 the combination of Kwasniewski and Bober teaches a bracket defined by claim 2 wherein the modified first arm (13 see Annotated Fig. 1B below) is pivotable around a hinge axis (hinge 25 axis see Annotated Fig. 1B below) laterally orientated with respect to the modified first arm (13 see Annotated Fig. 1B below) and pivotable around another hinge axis (rotating mechanism 18 see Annotated Fig. 1B below) longitudinally orientated with respect to the modified first arm (13 see Annotated Fig. 1B below, paragraph 0026).



    PNG
    media_image3.png
    539
    812
    media_image3.png
    Greyscale

As to claim 6 the combination of Kwasniewski and Bober teaches a bracket defined by claim 5 wherein the modified first arm (13 see Annotated Fig. 1B above) is pivotal 180[Symbol font/0xB0] around the other hinge axis (rotating mechanism 18 enables 13 to pivot or rotating at least 180 degrees see at least partially rotated position in Fig. 1B above and the exploded assembly of 18 in Fig. 4 of Kwasniewski).
As to claim 8 as stated above the combination of Kwasniewski and Bober teaches a bracket defined by claim 1 wherein the modified first arm (13 see Annotated Fig. 1B above of Kwasniewski) is configured for a magnetic (11 see annotated Fig. 1B below) attachment of the tablet shaped device thereto (see paragraph 0038 of Kwasniewski).
As to claim 10 as stated above the combination of Kwasniewski and Bober teaches the modified bracket defined by claim 1 comprising a wireless charger receiving socket (602 see Fig. 40, paragraph 0184 of Bober).
As to claim 12 the combination of Kwasniewski and Bober teaches a bracket defined by claim 10 comprising another wall (E3 see Annotated Fig. 40 above of Bober) at the bottom of the wireless charger receiving socket, wherein the other wall (E3 see Annotated Fig. 40 above of Bober) defines a finger receiving through hole for removal of the wireless charger from the wireless charger receiving socket
As to claim 13 the combination of Kwasniewski and Bober teaches a bracket defined by claim 1 wherein the second arm (14 see Annotated Fig. 1B above of Kwasniewski) comprises a suction cup assembly (1 see Annotated Fig. 1B above) for attachment to the supporting structure, (see Fig. 14, Windscreen, dashboard… see at least paragraph 0037).
As to claim 14 the combination of Kwasniewski and Bober teaches a bracket defined by claim 13 wherein the suction cup assembly (1 see Annotated Fig. 14 below) comprises a suction cup (See Annotated Fig. 14 below) and a suction cup actuator for actuating the suction cup (see paragraph 0039 & annotated Fig. 14 below).
As to claim 15 the combination of Kwasniewski and Bober teaches a bracket defined by claim 14 wherein the suction cup actuator comprises a user operable rotary suction cup actuator (See annotated Fig. 14 below).
As to claim 16 the combination of Kwasniewski and Bober teaches a bracket defined by claim 13 wherein the suction cup assembly (1 see Annotated Fig. 14 below) is rotationally mounted relative the base (5 see Annotated Fig. 14), or second arm (14 see Annotated Fig. 14) of the base (5 see Annotated Fig. 14) (see paragraph 0037 of Kwasniewski).

    PNG
    media_image4.png
    681
    923
    media_image4.png
    Greyscale




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwasniewski (US 20190195417 A1) in view of Bober et al (US 20220329113 A1) as applied to claims 1-3 above, and in further view of Cohen et al (US 10703297 B1).
As to claim 4 the combination of Kwasniewski and Bober teaches the bracket defined by claim 3 but fails to disclose a through hole is encircled by a plurality of magnets for magnetic attachment of the tablet shaped device. The combination currently discloses a single magnet with the power transmission receiving socket.
In the field of systems for holding devices in a passenger vehicle Cohen teaches a holding device (110 Fig. 5) comprising one or more magnets (220 Fig.6) that are used to hold or secure a portable electronic device by securing to the attraction plate (556 Fig. 5) (see Column 7 line 43). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have swapped the magnet of Kwasniewski with the magnets of Cohen wherein the modified first arm (13 see Annotated Fig. of Kwasniewski) through hole (power transmission receiving socket) is encircled by a plurality of magnets (as taught by Cohen) for magnetic attachment to the tablet shaped device. 
The advantage of adding the plurality of electromagnets will allow the user to turn on and off the magnetic field of the magnets as needed. This allows a more efficient bracket by reducing the amount of energy consumption when the wireless charger/magnet is not in use. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwasniewski (US 20190195417 A1) in view of Bober et al (US 20220329113 A1) as applied to claims 1 and 2 above, and further in view of Koreeda (JP 6664735B1, see attached translation).
As to Claim 7, the combination of Kwasniewski and Bober teaches a bracket defined by claim 2 to but fails to disclose the hinge comprises a torque hinge. Kwasniewski teaches that the hinge comprises an arm-hinging mechanism 25 (see paragraph 0027).
However, Koreeda in the same field of endeavor, teaches a hinge comprises “a torque hinge” (81) having a free stop function that can be stopped at an arbitrary position with respect to the rotation axis Y (Fig. 3). By employing the torque hinge 81, the second plate portion 9 can be held at an arbitrary angle with a simple structure (See Fig. 15, page 8 paragraph 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwasniewski to incorporate the teachings of Koreeda to use a hinge comprising a torque hinge to pivotally attached a first arm and second arm of a bracket for mounting a tablet shaped device. This combination would be obvious because using this type of torque hinge will allow a free stop function that gives the user control of the first arm of the bracket at an arbitrary position/angle with respect to the hinge axis 25 and the second arm.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwasniewski (US 20190195417 A1) in view of Bober et al (US 20220329113 A1) as applied to claims 1 and 10 above, and further in view of Xiang (US 20200063911).
As to Claim 11, the combination of Kwasniewski and Bober teaches the bracket defined by claim 10 but fails to disclose a wall at the periphery of the wireless charger receiving socket, the wall defining at least one wireless charger cable passageway.
However, Xiang teaches “a bracket comprising a wall at the periphery of the wireless charger receiving socket, the wall defining at least one wireless charger (6) cable passageway”, specifically, the power wire of the wireless charging module (6) at the connection point of the rotation connection is connected with the power supply after subsequently passing through the side wall of the bottom plate (5) and the inner space of the seat body 3 (Fig. 1) (see paragraph 0035). The seat body (3) taught by Xiang includes walls that define a passageway for the power wire of the wireless charging supply to pass therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kwasniewski and Bober to incorporate the teachings of Xiang and implement “a wall at the periphery of the wireless charger receiving socket, the wall defining at least one wireless charger cable passageway”, in other words, form a route defined by the housing of the bracket for the power wire to pass from the wireless charger to a power source. 
The advantage of doing this is to prevent having the wireless charger cable obstruct the user space, and provide an uncluttered environment since the cable has a designated route to pass through.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwasniewski (US 20190195417 A1) in view of Bober et al (US 20220329113 A1) as applied to claims 1 and 13 above, and in further view of Lev (U.S 9961306 B1).
As to claim 17, the combination of Kwasniewski and Bober teaches a bracket for mounting a tablet shaped device, of claims 1, & 13-16 as set forth in the anticipation rejection above. The combination of Kwasniewski and Bober does not explicitly disclose “wherein the second arm comprises a releasable rotation stop engageable with the suction cup assembly to rotationally fix the suction cup assembly with respect to a second arm body”.
However, Lev in the same field of endeavor, teaches a bracket (110) wherein the second arm (114) comprises a releasable rotation stop (Fig. 1-7) (collar see Annotated Fig. 1 below) engageable with the suction cup assembly (116) to rotationally fix the suction cup assembly (116) with respect to a second arm body (114) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwasniewski to incorporate the teachings of Lev to provide a feature to allow the second arm of the bracket to have a releasable rotation stop, in this case, a collar that is engageable with the suction cup assembly to rotationally fix the suction cup assembly with respect to a second arm body for additional maneuverability (see Fig 1D below).
 
    PNG
    media_image5.png
    463
    519
    media_image5.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims (1-17) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 18, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 18 would be allowable for disclosing “the releasable rotation stop comprises a pivotally mounted lever comprising a rotation stop end configured to engage the suction cup assembly”. The prior art fails to disclose or render obvious the combination of features recited in claim 18.
Kwasniewski as discussed with regards to claim 17 above teaches a bracket for mounting a tablet shaped device, of claim 1, & 13-16 as set forth in the anticipation rejection above. However, Kwasniewski fails to teach “a bracket defined by claim 13 wherein the second arm comprises a releasable rotation stop engageable with the suction cup assembly to rotationally fix the suction cup assembly with respect to a second arm body”. Lev (Fig. 1-7) in the same field of endeavor, teaches a bracket (110) wherein the second arm (114) comprises a releasable rotation stop (collar see Fig 1D above) engageable with the suction cup assembly (116) to rotationally fix the suction cup assembly (116) with respect to a second arm body (114).  Based on the configuration of Lev it would be improper hindsight to modify Kwasniewski to implement a releasable rotation stop that comprises a pivotally mounted lever comprising a rotation stop end configured to engage the suction cup assembly. One of ordinary skill would instead be drawn to the configuration of Lev wherein the collar is used to rotationally fix the suction cup assembly.
Claim 19 and 20 would be allowable because they dependent on claim 18.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY OLIVIER whose telephone number is (571)272-9080. The examiner can normally be reached M-F 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571) 272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY NMN OLIVIER/Examiner, Art Unit 3632  

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632